F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               APR 8 1999
                                   TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

 v.

 GABRIELA PENA-HERNANDEZ,                                    No. 98-2057
                                                      (D.C. No. CR-97-129-HB)
          Defendant-Appellant.                                (D.N.M.)



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                             No. 98-2058
 v.                                                   (D.C. No. CR-97-129-HB)
                                                              (D.N.M.)
 ALEJANDRINA PENA,

          Defendant-Appellant.


                                ORDER AND JUDGMENT*


Before BALDOCK, HENRY, and LUCERO, Circuit Judges.




      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       A jury convicted Defendants Gabriela Pena-Hernandez and Alejandrina Pena of

possession with intent to distribute more than 100 kilograms of marijuana in violation of

21 U.S.C. § 841(a)(1). The district court sentenced each Defendant to sixty-three months

imprisonment and four years supervised release. On appeal, both Defendants challenge

the district court’s denial of their motion to suppress evidence uncovered during a roving

border patrol agent’s purportedly unconstitutional stop of a vehicle driven by Defendant

Pena-Hernandez. Defendant Alejandrina Pena, a passenger in the vehicle, also challenges

the district court’s denial of her motion for judgment of acquittal based upon

insufficiency of the evidence. Our jurisdiction arises under 28 U.S.C. § 1291. We affirm.

                                             I.

       Well established standards govern our review of a district court’s denial of a

motion to suppress. Considering the evidence in a light most favorable to the

government, we accept the district court’s factual findings unless those findings are

clearly erroneous. United States v. Anderson, 114 F.3d 1059, 1063 (10th Cir. 1997). The

district court’s determination of reasonableness under the Fourth Amendment, however,

is a question of law reviewable de novo. United States v. Barron-Cabrera, 119 F.3d 1454,

1457 (10th Cir. 1997).

       In a thorough Memorandum Opinion and Order the district court made factual

findings on Defendants’ motion to suppress which are consistent with our review of the

record. The transcript of the suppression hearing reveals that around 1:00 p.m. on


                                             2
January 22, 1997, Agent Joe Muniz, a nine year veteran of the border patrol, was

patrolling New Mexico Highway 9, between Santa Teresa and Columbus, New Mexico.

Highway 9, also known as Anapra Road, parallels the international boundary

approximately three miles north of Mexico. Agent Muniz testified that Highway 9 is a

frequent smuggling corridor for both drugs and illegal aliens due to its location and

desolation.

       Agent Muniz observed two Hispanic women in a maroon GMC van with Texas

license plates. Agent Muniz decided to follow the van because: (1) the van was not a

local vehicle; (2) smugglers often utilize vans; and (3) the border patrol was conducting

enhanced, twenty-four hour checkpoint operations on I-10, I-25, and New Mexico

Highway 185, which are the most frequently traveled and accessible routes in that area.

The van turned north off Highway 9 onto New Mexico Highway 11 and stopped

momentarily at a gas station in Columbus. Agent Muniz proceeded north on Highway 11

and parked at mile marker 6, two miles north of Columbus.

       Agent Muniz requested vehicle registration and seventy-two hour port-of-entry

checks on the van. The checks indicated that the van was registered to Julian Silva of

El Paso, Texas. The records showed that the van had crossed into El Paso, Texas, from

Mexico the previous day at 7:05 p.m. Agent Muniz testified that he believed if the van

proceeded north from Columbus, its next destination would be Deming, New Mexico.

The shortest, most convenient route between El Paso and Deming, however, was I-10.


                                             3
Thus, when the van traveled north from Columbus, Agent Muniz suspected the van’s

occupants were attempting to circumvent the I-10 checkpoint. Agent Muniz again began

following the van when he experienced transmission problems with his vehicle.

       Agent Muniz radioed Agent Robert Velez, a ten-year veteran of the border patrol,

who was in the immediate area. Agent Muniz informed Agent Velez of his observations

and requested Velez’ assistance. Agent Velez subsequently pursued the van and stopped

it at mile marker 15 on Highway 11 around 1:20 p.m. Agent Muniz arrived on the scene

two to three minutes later. In the meantime, Agent Velez determined that the two adult

females in the van were legally in the United States.

       Agent Velez asked the driver, Defendant Pena-Hernandez, if she would open the

van’s sliding, passenger-side door so he could look inside. Defendant Pena-Hernandez

consented and opened the door. Agent Velez saw three young children inside the van and

detected the odor of laundry detergent, a known masking agent for drugs. Agent Velez

asked the Defendants what they were doing in the area. Defendant Pena-Hernandez

responded that they were looking for her mother who had phoned the night before and

told Pena-Hernandez she was having car trouble in the vicinity.

       Agent Velez requested and received consent from Defendant Pena-Hernandez to

perform a canine sniff on the van. When the dog alerted, Agents Muniz and Velez

searched the van and found a false compartment below the van’s floorboard. The agents

uncovered over 340 pounds of marijuana in the compartment. At that point, the agents


                                             4
arrested Defendants.

       Enumerable cases have addressed the question of when a roving border patrol

agent may stop a vehicle without running afoul of the Fourth Amendment. In United

States v. Cantu, 87 F.3d 1118, 1121 (10th Cir. 1996), we summarized the case law as

follows:

       Border patrol agents on roving patrol may stop vehicles only if they are
       aware of specific articulable facts, together with rational inferences from
       those facts, that reasonably warrant suspicion that those vehicles’ occupants
       may be involved in criminal activity. Any number of factors might
       contribute to an agent’s decision to stop a vehicle on reasonable suspicion.
       The law does not specify a minimum number of factors necessary to
       constitute reasonable suspicion or any outcome determinative criteria. In all
       instances, however, the agent is entitled to assess the facts in light of his
       experience in detecting criminal activity. Law enforcement officers may
       perceive meaning in actions that appear innocuous to the untrained
       observer. This is not to say that an agent may stop a vehicle on an
       unparticularized suspicion or hunch. While the necessary level of suspicion
       is considerably less than proof of wrongdoing by a preponderance of the
       evidence, the Fourth Amendment requires some minimal level of objective
       justification.

(internal citations and quotations omitted).

       In determining whether a roving border patrol agent has reasonable suspicion to

stop a vehicle, we look at the totality of the circumstances. United States v. Cortez, 449

U.S. 411, 417 (1981). In United States v. Brignoni-Ponce, 422 U.S. 873, 884-85 (1975),

the Supreme Court set forth a non-exhaustive, multi-factor test which guides our inquiry.

Factors which a roving border patrol agent may consider include: (1) the characteristics of

the area in which the vehicle is encountered; (2) the proximity of the area to the border;


                                               5
(3) the usual pattern of traffic on the particular road; (4) the previous experience of the

agent with traffic in the area; (5) the driver’s behavior; (6) information about recent

illegal activity in the area; and (7) characteristics of the vehicle. Id.

       Defendants argue that Agent Velez’ stop of the van was not based on reasonable

suspicion, but rather a hunch.1 The district court held, however, that the facts known to

Agents Muniz and relayed to Velez at the time of the stop made their suspicion that the

van was involved in criminal activity quite reasonable. We agree with the able analysis of

the district court set forth in its Memorandum Opinion and Order:

       Agents Muniz and Velez had specific articulable facts that reasonably
       warranted suspicion that the van was involved in criminal activity. The
       agents stopped the vehicle close to the border. The van was the type of
       vehicle frequently used for smuggling and was stopped in an area notorious
       for smuggling activity. Agent Muniz was familiar with the traffic patterns
       in the area and knew the . . . [I-10, I-25, and NM 185] checkpoints were
       being manned twenty-four hours a day and thus suspected the van was


       1
          Defendant Pena as a passenger in the van likely has no standing to directly
contest the search of the van. See Rakas v. Illinois, 439 U.S. 128, 148-49 (1978)
(passenger who asserts neither a possessory nor a property interest in a vehicle has no
legitimate expectation of privacy in the vehicle worthy of Fourth Amendment protection).
Defendant Pena, however, does have standing to challenge the stop of the van, which
resulted in her detention. As we stated in United States v. Shareef, 100 F.3d 1491, 1500
(10th Cir. 1996):

       We distinguish passenger standing to directly challenge a vehicle search
       from passenger standing to seek suppression of evidence discovered in a
       vehicle as the fruit of an unlawful stop, detention, or arrest. If the physical
       evidence found in the vehicle was the fruit of the defendants’ unlawful
       detention, it must be suppressed.

(internal citations and quotations omitted).

                                                6
       attempting to circumvent the checkpoints. Moreover, the vehicle
       registration and 72 hour port-of-entry lane check indicated the vehicle had
       been in Mexico the previous night and was owned by someone other than
       the driver. After Agent Muniz observed the van traveling north toward
       Deming, his suspicions were further aroused because the shortest and safest
       route to Deming from El Paso is I-10, the main interstate. For the foregoing
       reasons, the Court finds that Agent Velez had “specific articulable facts”
       which together with “rational inferences” warranted a stop of defendants.
       Once Agent Velez smelled the masking odor he asked and received consent
       to do a canine search [on] the vehicle. Defendants have not alleged the
       consent was involuntary. After the dog alerted, [and the marijuana located]
       the agents had probable cause to arrest defendants.

Accordingly, the district court properly denied Defendants’ motion to suppress.

                                             II.

       As previously stated, only Defendant Pena challenges the sufficiency of the

evidence against her. Defendant Pena, a passenger in the van, asserts that the government

offered insufficient evidence at trial to prove beyond a reasonable doubt that she

knowingly and intentionally possessed the marijuana discovered in the van with an intent

to distribute. We review de novo the district court’s determination that sufficient

evidence existed to support Defendant Pena’s conviction. United States v. McDermott,

64 F.3d 1448, 1457 (10th Cir. 1995). In challenging the sufficiency of the evidence,

“defendants are faced with a high hurdle.” United States v. Voss, 82 F.3d 1521, 1524

(10th Cir. 1996). We view the evidence, both direct and circumstantial, together with the

reasonable inferences to be drawn therefrom, in a light most favorable to the government

to determine whether any rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt. United States v. Jones, 44 F.3d 860, 864 (10th Cir.

                                             7
1995). While “we may not uphold a conviction obtained by piling inference upon

inference,” United States v. Valadez-Gallegos, 162 F.3d 1256, 1262 (10th Cir. 1998), a

“jury may draw reasonable inferences from . . . circumstantial evidence.” United States v.

Yoakam, 116 F.3d 1346, 1349 (10th Cir. 1997).

       In this case, the indictment charged Defendant Pena with the substantive offense of

possession with intent to distribute a controlled substance in violation of 18 U.S.C.

§ 841(a)(1), and with aiding and abetting in violation of 18 U.S.C. § 2. To sustain a

conviction under § 841(a)(1), the government must prove that Defendant (1) possessed a

controlled substance, (2) knew she possessed a controlled substance, and (3) intended to

distribute a controlled substance. United States v. Mains, 33 F.3d 1222, 1228 (10th Cir.

1994). Possession of a controlled substance may be either actual or constructive.

Constructive possession occurs when a person “knowingly has ownership, dominion or

control over the . . . [drugs] and the premises where the . . . [drugs] were found.” United

States v. Hagar, 969 F.2d 883, 888 (10th Cir. 1992).

       To be guilty of aiding and abetting the commission of a crime under 18 U.S.C. § 2,

Defendant Pena must have willfully associated herself with the criminal venture and

sought to make the venture succeed through some action of her own. United States v.

McKneely, 69 F.3d 1067, 1072 (10th Cir. 1995). “Participation in the criminal venture

may be established by circumstantial evidence and the level of participation may be of

relatively slight moment.” United States v. Leos-Quijada, 107 F.3d 786, 794 (10th Cir.


                                             8
1997). The question we must answer is whether the government presented evidence upon

which a reasonable jury could conclude beyond a reasonable doubt that Defendant Pena

participated in a criminal venture to possess and distribute marijuana.

         At trial, the evidence confirmed Defendant Pena’s spatial proximity to the

marijuana as she was a passenger in the van where the marijuana was located. Something

more than Defendant Pena’s spatial proximity to the marijuana, however, is necessary to

sustain her conviction. See United States v. Gutierrez-Moran, No. 97-2018, 1997 WL

606893 (10th Cir. 1997) (unpublished) (passenger’s spatial proximity to marijuana and

extreme nervousness insufficient to sustain conviction for possession with intent to

distribute). The government must show “some nexus, link, or other connection” between

Defendant Pena and the marijuana. United States v. Reece, 86 F.3d 994, 996 (10th Cir.

1996).

         In this case the evidence showed that Defendant Pena is the aunt of the van’s

driver, Defendant Pena-Hernandez. Neither Defendant owned the van used to transport

the marijuana. The van was registered in the name of Julian Silva from El Paso, Texas.

After Agent Velez stopped the van, Defendant Pena, the passenger in the van, stated that

Julian Silva was her stepbrother. Defendant Pena-Hernandez stated the Julian Silva was

her uncle. At trial, the government introduced the testimony of Richard Gonzalez, an

insurance agent from El Paso, who, according to the insurance documents, had insured

Silva. Gonzalez was familiar with both Defendants. He testified that his former secretary


                                              9
was the daughter of Defendant Pena and the cousin of Defendant Pena-Hernandez.

Gonzalez further testified that he had never insured a Julian Silva and that no such

insurance policy on the van existed.

       We believe that this evidence, viewed in a light most favorable to the government,

could cause a reasonable jury to conclude that Defendant Pena willfully associated herself

with a criminal venture and sought to made it succeed through some action on her part.

United States v. McKneely, 69 F.3d 1067, 1072 (10th Cir. 1995). The van containing the

marijuana was fraudulently registered. The evidence linked Defendant Pena to the

fraudulent registration. Defendant Pena further lied to Agent Velez about the registration

of the van, stating that Julian Silva was her stepbrother. The jury could have reasonably

concluded that Defendant Pena’s part in the crime was assisting in the fraudulent

registration of the instrumentality of the crime.

       Standing alone, this may only be evidence of insurance fraud. When combined

with her presence in the van with its visibly altered interior and strong odor of detergent,

however, we conclude that a reasonable jury could have found Defendant Pena guilty of

aiding and abetting Defendant Pena-Hernandez. “While mere presence at the scene of a

crime is not sufficient to sustain a conviction, presence is a material and probative factor

for the jury to consider. . . . [P]resence in a vehicle loaded with contraband need not be

ignored by the jury.” United States v. Ortiz-Ortiz, 57 F.3d 892, 895 (10th Cir. 1995).

Accordingly, the district court properly denied Defendant Pena’s motion for judgment of


                                             10
acquittal.

       AFFIRMED.

                        Entered for the Court,



                        Bobby R. Baldock
                        Circuit Judge




                   11